DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 11, 2021.  Claims 1, 5, 8-10, 12, 16, 18, and 20 were amended; and claims 2 and 13 were cancelled.  Thus, claims 1, 3-12, and 14-21 are pending.

Claim Objections
Claims 3 and 14 are objected to because of the following informalities:
Regarding claim 3, dependent claim 3 currently depends from cancelled claim 2.  Likewise, dependent claim 14 currently depends from cancelled claim 13.  Accordingly, claim 3 should be amended to depend from claim 1.  Likewise, claim 14 should be amended to depend from claim 12.  Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-10, 12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Castagnoli (U.S. Patent Publication 2019/0227192 A1); in view of Strachan (U.S. Patent Publication 2011/0174541 A1).
Regarding claim 1, Castagnoli teaches a method for method for drilling a well having a wellbore extending into the earth (Castagnoli: Abstract.) comprising:
obtaining well log data from a logging-while-drilling (LWD) tool (Castagnoli: FIG. 1C; ¶33 [“Wireline tool 106.3 is adapted for deployment into wellbore 136 for generating well logs…”]; ¶56-58 [“The drilling measurements may include measurements taken while drilling the wellbore, e.g., using logging-while-drilling (LWD) and/or measuring-while-drilling (MWD) equipment.”]);
obtaining a drilling rate associated with drilling the well (Castagnoli: FIG. 4; ¶56-58 [“Drilling parameters may include rate-of-penetration (ROP)…”] {The Examiner notes that rate-of-penetration (ROP) is a term well-known in the art describing drilling rate associated with drilling a well.});
determining, from the well log data and the drilling rate, the presence of a salt formation encountered by the wellbore (Castagnoli: FIG. 4; ¶56 [“In particular, the method 400 may account for salt creep.”]);
determining the presence of salt creep from a torque generated by the drilling assembly (Castagnoli: FIG. 4; ¶56-58 [“…the measurements taken may include any combination or subset of static temperatures and gradients thereof, annular pressures and gradients thereof, weight-on-bit, torque, rate-of-penetration, etc..”]; ¶60-61 [“…the method 400 may also include determining a salt compliance model, as at 412, which may be or include an updated salt creep model generated in part based on the initial salt-creep model. The salt compliance model may then be 
adjusting a mud weight of a drilling fluid (Castagnoli: FIG. 4, ¶65-67 [“For mud weight determination and casing design, borehole creep using a finite element model that modeled the process… his solution may be used when designing mud weights, drilling parameters, cement, and casing to control salt creep.”] {Including Eqn. 1.}; FIGS. 6A-6B, ¶80-81 [“Before and/or during the salt drilling interval, a borehole diameter is estimated based on the real and planned mud weight.”]).
Castagnoli additionally discloses determining the presence of salt creep from a torque generated by the drilling assembly and a load, such as bit load (Castagnoli: FIG. 4; ¶58 [“…weight-on-bit…”] {See above.}).  Castagnoli further discloses using modeling to estimate the effect on the electrical signal produced by a given sensor when a current is induced by the activation of given magnet coil using modeling (Castagnoli: FIG. 8, ¶92, ¶97).
However, Castagnoli is silent as to explicitly teaching well log data comprising resistivity data, gamma ray data, and sonic compression data and measuring hook load.
Strachan, in a similar field of endeavor, discloses a system for predicting the characteristics of a formation or formations ahead of a bit when drilling an oil well (Strachan: ¶1.).  Therein, Strachan discloses obtaining well log data comprising resistivity data, gamma ray data, and sonic compression data (Strachan: FIG. 1, ¶43-45 [“…logging tool 16 can be one or more of any conventional logging instrument for example acoustic (sometimes referred to as sonic), FIG. 1, the wireline instrumentation may include any conventional logging 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining well log data comprising resistivity data, gamma ray data, and sonic compression data and determining hook load, along with torque, disclosed by Strachan into Castagnoli with the motivation and expected benefit of accurately indicating the presence of salt creep.  This method for improving Castagnoli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strachan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Castagnoli and Strachan to obtain the invention as specified in claim 1.
Regarding claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claim 3, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Strachan additionally discloses determining that a gamma ray measurement of the gamma ray data is in the range of ± 15 gamma-ray, American Petroleum Industry (GAPI) units (Strachan: ¶234-243 [“However, with clay water content and clay type from the spectral gamma ray log, maximum shale plasticity occurs within the midrange of the data rather than at the maximum value of the range. Therefore, these two latter parameters must be normalized with respect to the point where maximum shale plasticity occurs. The maximum shale plasticity point can be measured in a laboratory or estimated from experience with a given geology.”] {Examiner notes that while Strachan doesn’t explicitly recite gamma ray data is in the range of ± 15 gamma-ray, gamma ray data is a range of ± 15 gamma-ray, is matter of obvious design choice and would not involve patentable invention as the prior art of record discloses selecting a range of gamma ray data which is normalized and/or truncated to facilitate real-time drilling parameter determinations, which may include a determination of drilling rate as an indicator of entry into salt.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a gamma ray measurement of gamma ray data in a desired range, disclosed by Strachan into Castagnoli with the motivation and expected benefit of facilitating real-time drilling parameter determinations, which may include a determination of drilling rate as an indicator of entry into salt.  This method for improving Castagnoli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strachan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Castagnoli and Strachan to obtain the invention as specified in claim 3.
claim 14, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Strachan additionally discloses determining, from the well log data and the drilling rate, the presence of a salt formation encountered by the wellbore comprises determining a change in drilling rate at a constant applied weight on the drilling assembly (Strachan: ¶640-642 [“This can conveniently be done, in a manner known in the art, by analyzing drilling data, for example well logs, discharged cuttings analyses, and core analyses from the nearby hole intervals. For this part of the description, we will assume a very simple case in which the assay indicates a constant compressive strength over the entire interval.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining the presence of a salt formation encountered by the wellbore comprises determining a change in drilling rate at a constant applied weight on the drilling assembly, disclosed by Strachan into Castagnoli with the motivation and expected benefit of facilitating real-time drilling parameter determinations, which may include a determination of drilling rate as an indicator of entry into salt.  This method for improving Castagnoli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strachan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Castagnoli and Strachan to obtain the invention as specified in claim 4.
Regarding claim 15, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.
claim 7, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Strachan additionally discloses rotating the drilling assembly, and obtaining the torque generating by the rotation of the drilling assembly (Strachan: FIG. 5C; ¶115-124 [“The computer/controller 52 retrieves the drill string rotation sensor value 524 and stores the surface RPM value in the data base 310 (block 526)…This value is then stored as torque on bit in the data base 310 (block 546). If the drilling system 10 includes a downhole motor in the BHA (block 540) but the downhole motor is not a Sperry motor (block 542), the values 547 can be entered by a drilling system operator and these values used to compute motor torque using equation (2) above (block 548). This value is then stored in the data base 310 as torque on bit…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of rotating the drilling assembly, and obtaining the torque generating by the rotation of the drilling assembly, disclosed by Strachan into Castagnoli with the motivation and expected benefit of facilitating determining the presence of salt creep from a torque generated by the drilling assembly.  This method for improving Castagnoli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strachan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Castagnoli and Strachan to obtain the invention as specified in claim 7.

Regarding claim 8, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Castagnoli additionally discloses determining the presence of salt creep from a torque generated by the drilling assembly and a hook load by inserting the drilling assembly into the wellbore, determining a drag generated by inserting the drill string into the 

Regarding claim 9, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Castagnoli additionally discloses iteratively reducing the mud weight of the drilling fluid until the mud weight of the drilling fluid results in full circulation of the drilling fluid (Castagnoli: FIG. 4; ¶56 [“…selecting drilling parameters, borehole diameters, etc., e.g., while drilling a wellbore, according to an embodiment. In particular, the method 400 may account for salt creep. Further, the method 400 may be iterative, as the drilling parameters may serve as both input and output. Illustrative drilling parameters include borehole depth, borehole diameter, mud weight, and rate of penetration, among others.”] {Examiner notes that while Castagnoli doesn’t explicitly recite reducing the mud weight by 10 pounds-per-cubic foot (pcf) increments, is matter of obvious design choice and would not involve patentable invention as the prior art of record discloses iteratively reducing the mud weight of the drilling fluid b until the mud weight of the drilling fluid results in full circulation of the drilling mud.}).
Regarding claim 18, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Castagnoli additionally discloses determining an initial mud weight of the drilling fluid (Castagnoli: FIG. 4; ¶65-67 [“For mud weight determination and Including Eqn. 1.}).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Castagnoli, in view of Strachan; and further in view of Moore (U.S. Patent Publication 2008/0308318 A1).
Regarding claim 5, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  However, Castagnoli, in view of Strachan, is silent as to explicitly disclosing reversing the drilling assembly out of the wellbore, obtaining a drag from the reversing.
Moore discloses reversing a drilling assembly out of the wellbore, and obtaining a drag from the reversing (Moore: FIG. 9; ¶94-95 [“Electronic commands sent from the surface equipment can include starting, stopping, and reversing direction…”]; FIG. 8f; ¶152 [“This makes it more difficult to retrieve the BHA from the borehole, because twisting of the wireline against the borehole wall produces drag friction forces that can become so great as to exceed the strength of the wireline. This problem is partially ameliorated by the tractor's ability to move in reverse.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of reversing a drilling assembly out of the wellbore, and obtaining a drag from the reversing, disclosed by Moore, into Castagnoli, as modified by Strachan, with the motivation and expected benefit of facilitating determining the presence of salt creep from a change in torque generated by the drilling assembly.  This method for 
Regarding claim 16, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Claims 6, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over by Castagnoli, in view of Strachan; and further in view of Wessling (U.S. Patent Publication 2014/0214325 A1).
Regarding claim 6, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  However, Castagnoli, in view of Strachan, is silent as to explicitly disclosing determining a change in dimension of a borehole of the wellbore using an acoustic caliper sensor.
Wessling discloses a downhole tool configured to perform various measurements on a formation and on the environment in a borehole (Wessling: FIG. 1; ¶29).  Therein, Wessling discloses determining a change in dimension of a borehole of the wellbore using an acoustic caliper sensor (Wessling: FIG. 1; ¶29 [“The fracture can be axial along the longitudinal axis of the borehole, circumferential, or diagonal (en-echelon). Embodiments of the borehole wall sensor 14 include a caliper tool configured to measure the diameter of the borehole…”]; FIGS. 1, 3-4; ¶36 [“The pressure and temperature history between the bit and a sensor detecting a relevant feature (image or acoustic caliper sensor)…”]).

Regarding claim 17, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 20, Castagnoli, in view of Strachan, teach all the limitations of the parent claim 1 as shown above.  Wessling discloses determining if mud weight of the drilling fluid exceeds a casing shoe fracture length (Wessling: ¶46 [“…operations may be a connection of pipes, tripping into the hole causing a surge effect, tripping out of the hole causing a swab effect, pumping a sweep, changing a mud property such as mud (i.e., drilling fluid) weight, changing the mud flow rate so that the downhole annular pressure is altered, cooling the mud at the surface.”]; ¶51 [“These parameters include orientation of borehole breakouts, width of borehole breakouts, shape of drilling-induced tensile fractures, orientation of drilling-induced tensile fractures…”]; FIG. 10; ¶52 [“The borehole 2 is lined by a casing 100 having a casing shoe 101. The casing shoe 101 delineates the bottom of casing 100…”]).


Regarding claim 21, Castagnoli, in view of Strachan and Wessling, teach all the limitations of the parent claim 20 as shown above.  Wessling discloses using an underreamer tool to enlarge the wellbore (Wessling: ¶18 [“…drilling or drill string operations include on-bottom drilling, tripping out of the hole, tripping into the hole, coring, re-logging, any kind of reaming or under-reaming…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using an underreamer tool to enlarge the wellbore, disclosed by Wessling, into Castagnoli, as modified by Strachan and Wessling, with the motivation and expected benefit of enlarging the wellbore while drilling to reduced friction loss and inductive resistance to flow in the annulus formed by the drilling assembly and wellbore.  This method for improving Castagnoli, as modified by Strachan and Wessling, was within the ordinary ability of one of ordinary skill in the art based on the teachings of the different embodiments disclosed by Wessling.  Therefore, it would have been obvious to one or ordinary .

Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reason for the indicated allowability of claims 11 and 19 was provided with the previous action.

Response to Arguments
Applicants’ arguments filed on February 11, 2021 have been fully considered, but are not persuasive.
Applicants’ argue (Remarks pp. 8-9) that the techniques of Castagnoli assume the existence of a known salt layer and that the models disclosed by Castagnoli do not enable the determination of a presence of a salt formation, only a determination of salt creep. Applicants’ argue Castagnoli, in view of Strachan, fail to teach or suggest the element of “wherein the well log data comprises resistivity data, gamma ray data, and sonic compression data.”  The Examiner respectfully disagrees.  
Contrary to Applicants’ assertion, Castagnoli discloses determining a salt compliance model which may include an updated salt creep model, and iteratively calibrating, in real-time, during drilling, until the model converges with measured conditions.  Castagnoli additionally discloses that the calibration may include determining a torque and drag model and comparing with measured torque behavior over time, thus determining the presence of salt creep from a See above.}), adjusting a mud weight of a drilling fluid (Castagnoli: FIG. 4, ¶65-67 {See above.}).  Castagnoli additionally discloses determining the presence of salt creep from a torque generated by the drilling assembly and a load, such as bit load (Castagnoli: FIG. 4; ¶58 [“…weight-on-bit…”] {See above.}).  
Strachan discloses obtaining well log data comprising resistivity data, gamma ray data, and sonic compression data (Strachan: FIG. 1, ¶43-45 {See above.}).  Strachan additionally discloses a suitable device is provided on the drilling system which is responsive to a predicted drilling mechanics model output signal for controlling a parameter in an actual drilling of a well bore parameter may also comprise weight-on-bit (WOB), using a WOB sensor, where the WOB sensor may comprise a hookload measuring sensor, known in the art, from which WOB may be calculated (Strachan: FIG. 1, ¶46 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of obtaining well log data comprising resistivity data, gamma ray data, and sonic compression data and determining hook load, along with torque, disclosed by Strachan into Castagnoli with the motivation and expected benefit of accurately indicating the presence of salt creep.  This method for improving Castagnoli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Strachan.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Castagnoli and Strachan to obtain the invention as specified in claim 1.
Regarding claim 12, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

claims 1 and 12, and dependent claims 3-4, 7-10, 14-15, and 18, as being unpatentable over Castagnoli, in view of Strachan, is maintained.
Dependent claims 5 and 16 are rejected as being unpatentable over Castagnoli, in view of Strachan; and further in view of Moore, as set forth above.
Dependent claims 6, 17, and 20-21 are rejected as being unpatentable over Castagnoli, in view of Strachan; and further in view of Wessling, as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864